HENRY WOODS, District Judge,
dissenting.
I must respectfully dissent. The majority correctly states that the Last Chance Agreement (LCA) superseded the Collective Bargaining Agreement. The majority also correctly states that appellate review of an award emanating from binding arbitration is extremely limited and must be affirmed so long as it draws its essence from the contract (in this case, the LCA).
To affirm the district court’s decision to reverse the arbitrator’s award, the majority relied on its interpretation of the LCA. The majority says, by way of a footnote, “We believe that [the Last Chance Agreement] is unambiguous, and therefore not susceptible of interpretation by the arbitrator, that the phrase ‘offense of a similar and/or like nature’ warrants comparison *1443with offenses that are violations of ‘Category A. Rules and Regulations.’ ” Page 1442, n. 8 (emphasis added).
The fact is that the Last Chance Agreement, drafted by the employer, did not say the appellant would be discharged for a Class A rule violation. The Last Chance Agreement said the appellant would be discharged for an “offense of a similar and/or like nature.” (The appellant’s previous offense involved offensive and rude behavior toward customers.) The majority would have interpreted “offenses of a similar and/or like nature” to mean Category A offenses, but it is not this Court’s duty to decide whether “like or similar” conduct “warrants comparison” with Category A offenses. This Court’s review is limited to determining whether the arbitrator’s decision ignored the LCA and, in effect, made an award in contravention of it.
The arbitrator’s interpretation of the LCA in this case was reasonable. If the employer had intended the LCA to mean that the appellant would be dismissed for any Category A offense, however de min-imis, then it should have said so. Be defining “dischargeable offense” as one of a “similar and/or like nature,” the parties invited — and required — the Arbitrator to interpret that phrase. An arbitrator’s interpretation of the parties’ agreement in the context of binding arbitration is entitled to the greatest deference in all American jurisprudence. Furthermore, under the majority’s decision the “similar and/or like” clause would have been superfluous, meaningless language.
Perhaps the most troubling repercussion of the majority’s decision is that it opens the floodgates for appellate review of every routine arbitrator’s award and effectively negates the “binding” aspect of binding arbitration. For these reasons, I respectfully dissent from the majority decision.